EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims
Claim 13, line 1, the phrase "according to claim 12" has been changed to --according to claim 1--

Claim 14, line 1, the phrase "according to claim 12" has been changed to --according to claim 1--

Claim 16, line 1, the phrase "according to claim 12" has been changed to --according to claim 1--

Claim 19 (currently amended) The drill bit according to claim 1, wherein the is configured to prevent the occluding member from escaping the outer housing.

Claim 21 (currently amended) The method of claim 17, wherein the is configured to prevent the occluding member from escaping the outer housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments filed 7/25/2022 incorporate the matter of dependent claim 12 into both independent claims. The prior art does not teach nor suggest the specifics of claim 12 in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676